Name: Commission Regulation (EC) No 1729/1999 of 28 July 1999 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards milk and milk products, beef and veal, pigmeat, eggs, poultrymeat, agricultural products exported in the form of goods not covered by Annex I to the Treaty and certain cereal products
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  processed agricultural produce;  trade;  European Union law
 Date Published: nan

 Avis juridique important|31999R1729Commission Regulation (EC) No 1729/1999 of 28 July 1999 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards milk and milk products, beef and veal, pigmeat, eggs, poultrymeat, agricultural products exported in the form of goods not covered by Annex I to the Treaty and certain cereal products Official Journal L 204 , 04/08/1999 P. 0013 - 0015COMMISSION REGULATION (EC) No 1729/1999of 28 July 1999laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards milk and milk products, beef and veal, pigmeat, eggs, poultrymeat, agricultural products exported in the form of goods not covered by Annex I to the Treaty and certain cereal productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1587/96(2), and in particular Articles 13(3), 17(14) and 28 thereof, and the corresponding provisions of other Regulations on the common organisation of the market in agricultural products,(1) Whereas Council Regulation (EEC) No 565/80(3), as amended by Regulation (EEC) No 2026/83(4) lays down general rules on the advance payment of export refunds in respect of agricultural products;(2) Whereas Commission Regulation (EEC) No 3665/87(5), as last amended by Regulation (EC) No 604/98(6), lays down common detailed rules for the application of the system of export refunds on agricultural products;(3) Whereas Commission Regulation (EEC) No 3719/88(7), as last amended by Regulation (EC) No 1127/1999(8), lays down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products;(4) Whereas Commission Decision 1999/363/EC of 3 June 1999 on protective measures with regards to contamination by dioxins of certain animal products intended for human or animal consumption(9) and Commission Decision 1999/368/EC of 4 June 1999 on protective measures with regards to contamination by dioxins of products intended for human consumption derived from bovine animals and pigs(10), as subsequently modified or replaced, notably provide for the prohibition for certain products to be exported to third countries;(5) Whereas, following the appearance of contamination of certain products with dioxin, health measures taken by the authorities of certain third countries in respect of exports from the Community have seriously damaged the economic interests of exporters and whereas the situation thus created has adversely affected export possibilities for certain agricultural products;(6) Whereas it is accordingly necessary to adopt special measures and to extend certain time limits laid down in Regulations (EEC) No 565/80, (EEC) No 3665/87 and (EEC) No 3719/88 so that export operations which have not been completed on account of the abovementioned circumstances can be regularised;(7) Whereas only those operators who can prove, in particular on the basis of the documents referred to in Article 1(2) of Council Regulation (EEC) No 4045/89(11), as last amended by Regulation (EC) No 3235/94(12), that they were unable to carry out export operations due to the circumstances referred to above and notably that the licences were requested with a view to exports to those third countries which have taken measures as referred to above, should benefit from the derogations;(8) Whereas, in the light of developments, this Regulation should enter into force immediately;(9) Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 11. This Regulation shall apply to the products listed in:- Article 1(1) of Regulation (EEC) No 804/68 (milk and milk products),- Article 1(1) of Regulation (EEC) No 805/68(13) (beef and veal),- Article 1 of Regulation (EEC) No 2759/75(14) (pigmeat),- Article 1(1) of Regulation (EEC) No 2771/75(15) (eggs),- Article 1(1) of Regulation (EEC) No 2777/75(16) (poultrymeat).2. This Regulation shall also apply to agricultural products exported in the form of goods not covered by Annex I to the Treaty as referred to in Article 1 of Regulation (EC) No 1222/94(17), and to products exported in the form of CN code 2309 as referred to in Annex A to Regulation (EEC) No 1766/92(18).3. This Regulation shall only apply where the exporters concerned provide proof to the satisfaction of the competent authorities that they have been unable to carry out export operations due to protective measures adopted by the Commission or to health measures adopted by the authorities of the third countries of destination following the appearance of dioxin contamination of certain Community products.The competent authorities' appraisal shall be based in particular on the commercial documents referred to in Article 1(2) of Council Regulation (EEC) No 4045/89.Article 21. This Article shall apply to products listed in Article 1(1) of Regulation (EEC) No 804/68 (milk and milk products) and to products exported in the form of CN code 2309 as referred to in Annex A to Regulation (EEC) No 1766/92.2. On application by the titular holder, the validity period of export licences issued pursuant to Commission Regulations (EC) No 1162/95(19), (EC) No 1466/95(20) and (EC) No 174/1999(21) which were applied for by 7 June 1999 at the latest shall be extended by:- four months for licences for which the validity period expires on 31 May 1999,- three months for licences for which the validity period expires on 30 June 1999,- two months for licences for which the validity period expires on 31 July 1999,- one month for licences for which the validity period expires on 31 August 1999.3. On application by the exporter and in respect of products for which by 30 June 1999 at the latest customs export formalities were completed, the 60-day time limit for leaving the customs territory of the Community referred to in Article 30(1)(b)(i) of Regulation (EEC) No 3719/88 and in Articles 4(1) and 32(1) of Regulation (EEC) No 3665/87 shall be increased to 150 days.Article 31. This Article shall apply to agricultural products exported in the form of goods not covered by Annex I to the Treaty as referred to in Article 1 of Regulation (EC) No 1222/94.2. On application by the titular holder, the validity period of advance-fixing certificates issued pursuant to Commission Regulation (EC) No 1223/94(22) which were applied for by 7 June 1999 at the latest and whose validity did not elapse before 31 May 1999, shall be extended to 30 September 1999.3. On application by the exporter and in respect of goods for which by 30 June 1999 at the latest customs export formalities were completed, or goods and products which were placed under any of the arrangements referred to in Articles 4 and 5 of Regulation (EEC) No 565/80 by 30 June 1999 at the latest, the 60-day time limit for leaving the customs territory of the Community referred to in Article 30(1)(b)(i) of Regulation (EEC) No 3719/88 and in Articles 4(1) and 32(1) of Regulation (EEC) No 3665/87 shall be increased to 150 days.Article 41. This Article shall apply to the products listed in Article 1(1) of the present Regulation other than those covered by Regulation (EEC) No 804/68 (milk and milk products).2. On application by the titular holder, export licences issued pursuant to Commission Regulations (EC) No 1445/95(23) (beef and veal), (EC) No 1370/95(24) (pigmeat), (EC) No 1371/95(25) (eggs) and (EC) No 1372/95(26) (poultrymeat) which were applied for by 7 June 1999 at the latest, with the exception of licences for which the period of validity expired before 27 May 1999, shall be cancelled and the securities released.3. On application by the exporter and in respect of products for which by 30 June 1999 at the latest:- customs export formalities were completed or which were placed under any of the arrangements referred to in Articles 4 and 5 of Regulation (EEC) No 565/80, the 60-day time limit for leaving the customs territory of the Community referred to in Article 30(1)(b)(i) of Regulation (EEC) No 3719/88 and in Articles 4(1) and 32(1) of Regulation (EEC) No 3665/87 shall be increased to 150 days,- customs export formalities were completed but which have not yet left the customs territory of the Community or which have been placed under any of the arrangements provided for in Articles 4 and 5 of Regulation (EEC) No 565/80 the operator shall reimburse any refund paid in advance and the various securities relating to such operations shall be released,- customs export formalities were completed, which have left the customs territory of the Community and which were subsequently returned and released for free circulation in the Community, the exporter shall reimburse any refund paid in advance and the various securities relating to such operations shall be released.Article 5On application by the exporter and by way of derogation from Article 6(1) first subparagraph of Commission Regulation (EEC) No 1964/82(27) on special export refunds for certain cuts of boned meat of bovine animals, where customs export formalities or the formalities for placing under any of the arrangements provided for in Articles 4 and 5 of Regulation (EEC) No 565/80 were not completed by 30 June 1999 at the latest for the total quantity of meat given in the certificate referred to in Article 4(1) of Regulation (EEC) No 1964/82 issued before 30 June 1999, the special refund shall be retained by the exporter for the quantities which have been exported and released for consumption in a third country.The same applies where pursuant to the application of the second and third indent of Article 4(3) of the present Regulation a part of the total quantity given in the certificate referred to in Article 4(1) of Commission Regulation (EEC) No 1964/82 has not been released for consumption in a third country.Article 61. Article 20(3)(a), the 20 % reduction referred to in the second indent of Article 20(3)(b) and the 15 % and 20 % increases referred to respectively in Article 23(1) and the second subparagraph of Article 33(1) of Regulation (EEC) No 3665/87 shall not apply to exports carried out under cover of licences applied for by 7 June 1999 at the latest.2. Where the entitlement to the refund is lost, the penalty provided for in Article 11(1)(a) of Regulation (EEC) No 3665/87 shall not apply.Article 7Products and goods for which customs export formalities in the Community were completed by 30 June 1999 at the latest may be reintroduced into the customs territory of the Community and placed in a free zone, a free warehouse or a customs warehouse for 120 days, before reaching their final destination, without this calling payment of the refund for the actual final destination or the licence security into question.Article 8Member States shall notify the quantities of products covered by each of the measures provided for in this Regulation in accordance with the provisions laid down in the relevant Regulations applicable to the respective products.Article 9This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 13.(2) OJ L 206, 16.8.1996, p. 21.(3) OJ L 62, 7.3.1980, p. 5.(4) OJ L 199, 22.7.1983, p. 12.(5) OJ L 351, 14.12.1987, p. 1.(6) OJ L 80, 18.3.1998, p. 19.(7) OJ L 331, 2.12.1988, p. 1.(8) OJ L 135, 29.5.1999, p. 48.(9) OJ L 141, 4.6.1999, p. 24.(10) OJ L 142, 5.6.1999, p. 46.(11) OJ L 388, 30.12.1989, p. 18.(12) OJ L 338, 28.12.1994, p. 16.(13) OJ L 148, 28.6.1968, p. 24.(14) OJ L 282, 1.11.1975, p. 1.(15) OJ L 282, 1.11.1975, p. 49.(16) OJ L 282, 1.11.1975, p. 77.(17) OJ L 136, 31.5.1994, p. 5.(18) OJ L 181, 1.7.1992, p. 21.(19) OJ L 117, 24.5.1995, p. 2.(20) OJ L 144, 28.6.1995, p. 22.(21) OJ L 20, 27.1.1999, p. 8.(22) OJ L 136, 31.5.1994, p. 33.(23) OJ L 143, 27.6.1995, p. 35.(24) OJ L 133, 17.6.1995, p. 9.(25) OJ L 133, 17.6.1995, p. 16.(26) OJ L 133, 17.6.1995, p. 26.(27) OJ L 212, 21.7.1982, p. 48.